Citation Nr: 0517151	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960 and from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) which denied the 
veteran's application to reopen a claim for service 
connection for a neck disability on the basis that new and 
material evidence had not been presented.  The veteran was 
notified of this rating decision and sent a copy of it by the 
Atlanta, Georgia, VA Regional Office (RO).

A hearing was held on October 22, 2003, in Atlanta, Georgia, 
before Robert E. Sullivan, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In a February 2004 decision, the Board reopened the claim for 
service connection for a neck disability and remanded the 
claim to the Appeals Management Center (AMC) in Washington, 
DC, for further development of the evidence.  That 
development has been accomplished, and the case is now back 
before the Board on appeal.

In January 2005, the Board received a note from the veteran 
with duplicate copies of his DD Forms 214 and a copy of 
orders, dated at the time of the veteran's discharge from the 
second period of active service in October 1965, which show 
the reason for discharge as expiration of the term of service 
("ETS").  The Board notes that the requirement that a 
veteran waive his right to have the agency of original 
jurisdiction (AOJ) consider any new evidence prior to the 
Board's consideration of it on appeal does not apply to these 
three documents because, in the case of the DD Forms 214, 
they are duplicates of evidence already considered by the AOJ 
and, in the case of all three documents, are not pertinent to 
the claim on appeal in that they provide information only 
about the date of the veteran's enlistment and discharge from 
his two periods of active service and provide no information 
relevant to the issue on appeal, i.e., whether service 
connection is warranted for a neck disability.  See Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (emphasizing that the Board's is "primarily 
an appellate tribunal" and invalidating a regulations 
because, in conjunction with another regulation, it purported 
to allow the Board to consider additional evidence without 
having to remand the case to the (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver).  Accordingly, there is no need to remand this case 
or obtain a waiver from the veteran.  


FINDINGS OF FACT

1.  The veteran has a current neck disability diagnosed as 
cervical spondylosis.

2.  The veteran injured his neck in service resulting in 
cervical muscle strain in April 1960 and "chronic neck 
sprain" in February and August 1965.

3.  Cervical spondylosis, first shown by medical evidence 
dated in 1985, is not the result of injuries sustained to the 
neck in service in the 1960s.


CONCLUSION OF LAW

A neck disability was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO notified the veteran 
in a letter, dated in May 2002, what the evidence must show 
to establish service connection for a disability, and the RO 
also informed the veteran of what constitutes new and 
material evidence to reopen a claim that has been denied by a 
previous final decision.  This letter was issued prior to the 
initial adjudication of the veteran's claim in October 2002.  
The veteran appealed the October 2002 rating decision to the 
Board which reopened and remanded the claim to the RO.  On 
remand, the RO sent the veteran another letter, dated in 
March 2004, informing him of the status of his appeal, what 
the evidence must show to establish entitlement, what 
evidence the VA was responsible for getting, and how he could 
help VA to get the information and evidence needed.  The 
March 2004 letter was sent to the veteran prior to the 
readjudication of his claim in a November 2004 supplemental 
statement of the case (SSOC).  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in this case and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice also have been met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the RO informed the veteran in the letters 
dated in May 2002 and March 2004 about the information and 
evidence that is necessary to substantiate the claim for 
service connection for a neck disability.  The RO told the 
veteran that to establish service connection for a 
disability, the evidence must show three things:  (1) an 
injury in service or a disease that began in or was made 
worse during service; (2) a current disability; and (3) a 
relationship between the current disability and (3) a 
relationship between the current disability and an injury, 
disease, or event in service.  

With regard to the information or evidence that the veteran 
was expected to provide, the RO told him that it needed the 
name of the person, agency, or company who had his records 
and the address of that person, agency or company, the 
approximate time covered by the records, and the condition 
for which he was treated in the case of medical records.  The 
RO also informed the veteran that it would help him obtain 
private treatment records if he filed out certain Release of 
Information forms that would enable the RO to assist him in 
this regard, and the RO provided him with the forms.  The RO 
told the veteran that he could help by telling VA about any 
additional information or evidence that it wanted VA to try 
to get for him.  The RO also told him that he could send the 
RO the evidence himself.  In the March 2004 letter, the RO 
specifically asked the veteran to provide the names and 
approximate dates of treatment for all treatment providers, 
VA and non-VA, who had treated him for his neck disability 
since April 2002.  The RO again provided him with the proper 
Release forms for private records.

With regard to the information or evidence that VA would 
provide, the RO told the veteran that it would make 
reasonable efforts to help the veteran get the evidence 
necessary to support his claim, and that it would provide a 
medical examination or get a medical opinion if the RO 
decided that it was necessary to make a decision on his 
claim.  The RO informed the veteran what had been done 
already to help with his claim.  For example, in the May 2002 
letter, the RO told the veteran that it had obtained copies 
of his treatment reports from certain private doctors and 
from Gwinnett Medical Center.  In the March 2004 letter, the 
Appeals Management Center (AMC) told the veteran that the 
AMC, rather than his local RO, would be developing additional 
evidence in connection with his claim.  The AMC informed the 
veteran that it had requested his original service medical 
records for his second period of service and any clinical 
treatment records from treatment of a neck disability 
received at Fort Campbell Hospital.  With the March 2004 
letter, the AMC included an attachment informing the veteran 
of the status of his appeal, summarizing what had been 
received, stating what VA was responsible for obtaining, 
describing what VA would obtain on the veteran's behalf, and 
telling the veteran how he could help with his claim.   

The March 2004 VCAA notice letter specifically included the 
"fourth element," i.e., it told the veteran to provide VA 
with any evidence or information he had pertaining to his 
claim.  In addition, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
also informed the veteran in the rating decision, statement 
of the case (SOC), and SSOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.  In addition, the 
Board informed the veteran in its February 2004 remand order 
of the evidence that was needed to substantiate that claim 
and ordered VA to assist him in attempting to get that 
evidence on remand.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

Moreover, the veteran has responded to the VCAA notice in 
this case.  Private medical records have been obtained for 
review, and, in a June 2004 letter, the veteran informed VA 
that he had not received any medical treatment or attention 
for his neck injury since April 2002.  In September 2004, VA 
fulfilled its obligation under the VCAA to tell the veteran 
when records were not available.  Specifically, VA informed 
him that the National Personnel Records Center was unable to 
locate records from Fort Campbell or from his second period 
of service from October 1962 to October 1965.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  All service medical records could not be 
obtained, and VA informed the veteran of this in a letter 
dated in September 2004.  Private medical records are also in 
the claims file.  The veteran was afforded a hearing before 
the Board in October 2003, and a transcript of his testimony 
from that hearing is in the file and has been reviewed.  On 
remand, a VA medical opinion was obtained in September 2004 
in an effort to substantiate the veteran's claim.  38 C.F.R. 
§ 3.159(c)(4).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Background

At the October 2003 hearing before the Board, the veteran 
testified that he injured his neck in service in 1960 in a 
jeep accident.  He stated that it bothered him for a period 
of time after that, but he did not suffer badly from it.  
However, he testified that he injured his neck again in 1965 
in a parachute jump and that this injury was more severe than 
the previous injury.  He testified that he came pretty close 
to breaking his neck and that he was given a neck brace and 
put on a physical profile nearly the whole time between when 
he sustained the injury and his discharge from service in 
October 1965.  He further stated that he had chronic problems 
with his neck thereafter and that he began to go for 
treatment in the 1980s.  In 1996, he underwent an operation 
on his neck.

Service medical records reflect that the veteran sustained an 
injury to his neck in service.  Specifically, a notation 
dated in April 1960 showed that the veteran was in a jeep 
accident and sustained a "'whiplash' type trauma to [his] 
neck."  An x-ray report pertaining to the cervical spine 
showed a slight straightening of the normal cervical lordosis 
due to muscle spasm.  The cervical spine was otherwise 
negative.  The impression was cervical muscle strain.  The 
veteran was given light duty for three days and treated with 
aspirin and local heat.  There were no complaints or findings 
pertaining to the neck on the report of the June 1960 
examination conducted in connection with the veteran's 
separation from the first period of service.  Moreover, the 
October 1962 report of examination conducted in connection 
with the veteran's entry onto active duty for the second 
period of service showed no complaints or findings relevant 
to a neck disability.

Two copies of DA Form 8-274, Medical Condition - Physical 
Profile Record, showed that in February 1965 and in August 
1965 the veteran had been found qualified for duty with 
temporary assignment limitations due to "chronic neck 
sprain."  In addition, the veteran's DD Form 214, pertaining 
to his second period of service, shows that he received a 
parachutist badge.  

Private medical records, dated from 1983 to 1985, submitted 
by the veteran in support of his original claim for service 
connection did not show any complaints or findings relevant 
to a neck disability existing at that time.  On a July 1983 
form for providing "Medical History", the veteran described 
his present difficulty as "dizziness [and] sickness to my 
stomach".  He answered "none" to an item requesting that 
he list any serious injuries, and he also answered "none" 
to a question asking whether he had any other disorder that 
the form did not specifically inquire about.  The form did 
not inquire about anything pertaining to the neck, in 
particular, or about musculoskeletal disorders generally.

A July 1983 notation from a private physician showed that the 
veteran was seen for complaints of episodes of 
lightheadedness, nausea, positional vertigo, and bilateral 
hearing loss, for which symptoms the examiner's impression 
included possible Meniere's disease.  There were no 
complaints regarding the neck, but the examiner noted that 
examination of the neck was normal.

A July 1985 VA Medical Certificate showed that the veteran 
was seen at a VA medical center (VAMC) for complaints of 
"Dizzy Spells".  Among other things, the veteran provided a 
history of an injury to the neck in service.  A handwritten 
note by the examiner stated, "C[ervical]-spine [l]oss of 
normal curvature - muscle spasm."  A July 1985 VA x-ray 
report of the cervical spine showed "changes of cervical 
spondylosis, loss of normal lordotic curve of the spine, 
probably due to muscle spasm or ligamentous injury."

A May 1986 VA Progress Note showed that the veteran provided 
a history of an injury to the neck in service and that he 
complained of numbness on both sides of his face and tingling 
and numbness in his arms and hands with examination of the 
head and neck within normal limits.  

Private medical records include reports dated in April 1996 
showing that the veteran underwent an anterior cervical 
discectomy and fusion for cervical spondylosis, C5, 6 and C6, 
7, and reports of examination and consultation for complaints 
of neck pain dated in August 1998 and February and April 
2002.  A February 2002 private Radiology Consultation Report 
showed findings on MRI (magnetic resonance imaging) of the 
cervical spine which included metal artifact from the fusion 
plate and screws at C5 to C7; a borderline small caliber 
spinal canal congenitally; and mild spondylosis at C3-4 and 
C4-5.

In September 2004, VA, in compliance with the Board's 
February 2004 remand order, arranged for a VA doctor to 
review the medical evidence of record in this case and render 
an opinion as to the likelihood that the disability of the 
cervical spine shown on medical reports dated from 1985 to 
the present is the result of an injury or injuries to the 
spine in service.  Based on his review of all the evidence, 
including the veteran's October 2003 hearing testimony (which 
he referred to as a deposition), the examiner found that it 
was unlikely that the veteran's present cervical spine 
disability was related to the injury sustained in service.  
In this regard, the VA physician noted that the fact that the 
x-rays were without evidence of fracture or ligamentous 
instability at the time of the 1960 accident and that he did 
not have any continuing neck pain from the time of that 
incident leading to his cervical fusion but rather he had 
periods of no pain or problems with his neck at all until 
many years later when he had a cervical fusion.  From this 
evidence, the examiner concluded that he recovered from the 
injury to the neck in service, having no continuing neck pain 
up to the time of the cervical fusion.  Therefore, the 
examiner stated that it would be unlikely that the cervical 
fusion itself and the current cervical disability would be 
related to an incident during military service.  
Specifically, the examiner considered the cervical fusion 
which the veteran underwent was a procedure done for a 
degenerative disc problem in the cervical spine rather than 
the surgery being the result of an acute injury in service.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidence showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

The VA x-ray report, dated in July 1985, showed changes of 
cervical spondylosis.  Medical evidence dated from 1996 to 
the present in this case also shows that the veteran has 
cervical spondylosis for which he underwent a spinal fusion 
at the C5-7 level in April 1996.  Cervical spondylosis is 
degenerative joint disease or osteoarthritis affecting the 
cervical vertebrae, intervertebral disks, and surrounding 
ligaments and connective tissue, sometimes with pain or 
parasthesia radiating down the arms as a result of pressure 
on the nerve roots.  Dorland's Illustrated Medical Dictionary 
1564 (28th ed. 1994); see also Dorland's at 1199 
(osteoarthritis is degenerative joint disease).  Thus, the 
Board finds that the veteran currently has a cervical spine 
disability, cervical spondylosis, and that matter is not in 
question in this case.  

In addition, service medical records show that the veteran 
injured his neck in service resulting in cervical muscle 
strain in April 1960 and "chronic neck sprain" in February 
and August 1965.  Therefore, that the veteran injured his 
neck in service is also not in question in this case.
The issue in this case is whether cervical spondylosis, first 
shown by medical evidence dated in 1985 (i.e., the July 1985 
VA x-ray report) is the result of the injuries sustained to 
the neck in service in the 1960s.  The only evidence in this 
case which directly addresses this matter is the opinion of 
the VA doctor dated in September 2004 who found it unlikely 
that the current cervical spine disability, which resulted in 
the cervical fusion in 1996, was related to the injuries 
sustained to the spine in service.  The examiner described 
those injuries as "acute", meaning that resulting 
disabilities of cervical muscle strain and chronic neck 
sprain, had a short and relatively severe course, as opposed 
to a chronic course, which is one that persists over a long 
period of time.  Dorland's at 23, 328.  Thus, although the 
word "chronic" was used in service to describe the neck 
sprain for which the veteran was given temporary assignment 
limitations, the September 2004 examiner noted that absence 
of neck complaints or symptoms for a long period after 
service-for twenty years between 1965 and 1985-showed that 
the injury in service in 1965, like the whiplash injury in 
1960, resulted in acute disability.  

The "long" a period of time in 1965 for which the term 
"chronic" was used to describe the neck sprain may have 
been several months, as the DA Forms 8-274 on which the 
diagnosis is written were dated in February and August 1965, 
showing that the neck sprain persisted for six months and the 
August 1965 Form shows that it was expected to continue until 
at least November 1965 when the veteran was to be re-
evaluated.  However, the veteran was discharged in October 
1965 when the three year period for which he had enlisted in 
October 1962 expired, as shown on DD Form 4, Enlistment 
Record.  Moreover, DA Form 8-274 itself showed that the 
condition was considered "temporary" (Item 10 on the Form) 
and not expected to interfere with full performance of duty 
permanently; otherwise, a permanent profile would have been 
issued (Item 9 on the Form).

With regard to the twenty-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
cervical spondylosis, the Board notes that, in addition to 
the September 2004 VA examiner's opinion which constitutes 
affirmative evidence against the claim for service 
connection, the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that cervical spondylosis is the result of injuries 
sustained to the neck in service which in turn resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing neck complaints between the 
period of active duty and the evidence showing cervical 
spondylosis in 1985 is itself evidence which tends to show 
that cervical spondylosis did not have its onset in service 
or for many years thereafter and is not the result of 
injuries sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at  1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this case, the Board has considered the absence of any 
evidence of a neck disability for twenty-years after service, 
as well as the opinion of the VA examiner who found the 
absence of such evidence significant, and the Board concludes 
that the preponderance of the evidence in this case is 
against the claim for service connection for a neck 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
In so concluding the Board notes, that there is no evidence 
to the contrary in this case; that is, there is no medical 
evidence which shows that current cervical spondylosis is the 
result of injuries to the neck in service.  In this regard, 
the veteran's own lay testimony that it is his belief that 
the injuries to his neck in service resulted in cervical 
spondylosis is not competent evidence because lay evidence is 
not competent as to diagnoses or other medical matters 
including relationships between one disease and another or 
between an injury and a disease.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, the Board can 
assign such lay evidence no probative value in determining 
whether cervical spondylosis is the result of neck injuries 
sustained in service.  Thus, the Board finds that cervical 
spondylosis, first shown by medical evidence dated in 1985, 
is not the result of injuries sustained to the neck in 
service in the 1960s, and the Board concludes that a neck 
disability was not incurred in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for a neck disability is denied. 



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


